


110 HRES 735 IH: Congratulating Vice President Al Gore and

U.S. House of Representatives
2007-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 735
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2007
			Mr. Honda (for
			 himself, Ms. McCollum of Minnesota,
			 Ms. Hooley,
			 Mr. Farr, Mr. Berman, Ms.
			 Lee, Mr. Van Hollen,
			 Mr. Rothman,
			 Ms. Solis,
			 Mr. Carnahan,
			 Mr. Grijalva,
			 Mr. Holt, Mr. Markey, Mr.
			 Cummings, Mr. Gordon of
			 Tennessee, Ms. Linda T. Sánchez of
			 California, Mr.
			 Ruppersberger, and Ms.
			 Woolsey) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating Vice President Al Gore and
		  the Intergovernmental Panel on Climate Change on receiving the 2007 Nobel Peace
		  Prize and recognizing their important work to increase awareness about and
		  evidence of the dangers of global warming.
	
	
		Whereas the Nobel Prize is a prestigious international
			 award that has been administered annually since 1901 by the Nobel Foundation in
			 Stockholm, Sweden, and recognizes the world’s most outstanding achievements in
			 physics, chemistry, physiology or medicine, literature, and peace;
		Whereas the Norwegian Nobel Committee, who selects the
			 Nobel Peace Prize Laureate, only receives nominations by invitation from
			 qualified nominators;
		Whereas the Norwegian Nobel Committee received 181
			 nominations for the 2007 Nobel Peace Prize;
		Whereas the Norwegian Nobel Committee selected Vice
			 President Albert Arnold (Al) Gore, Jr., and the Intergovernmental Panel on
			 Climate Change as joint Nobel Peace Laureates for 2007, recognizing them
			 for their efforts to build up and disseminate greater knowledge about
			 man-made climate change, and to lay the foundations for the measures that are
			 needed to counteract such change;
		Whereas Vice President Gore’s work on global warming was
			 recently documented in the Academy Award-winning film, An Inconvenient
			 Truth;
		Whereas the Intergovernmental Panel on Climate Change,
			 composed of thousands of scientists and officials from more than 100 countries,
			 has collaborated to achieve greater certainty as to the scale of global
			 warming;
		Whereas the Earth’s climate is changing, warming by 1.1 to
			 1.6 degrees Fahrenheit since the Industrial Revolution;
		Whereas over the past 150 years, measured carbon dioxide
			 concentrations have risen by more than one-third;
		Whereas the international scientific consensus is that
			 global warming is caused by increased greenhouse gas emissions due to human
			 activities, such as the burning of fossil fuels;
		Whereas the United States contributes almost one-fifth of
			 net global greenhouse gas emissions;
		Whereas global temperatures are likely to increase by 2 to
			 11 degrees Fahrenheit between 1990 and 2100, according to the Intergovernmental
			 Panel on Climate Change;
		Whereas during the 20th century, glaciers and ice caps
			 have experienced widespread losses of mass, contributing to rising sea
			 levels;
		Whereas higher incidences of drought and increased severe
			 weather events result from rising temperatures;
		Whereas according to the United Nations Environment
			 Program Report, climate change is one of the key factors in the civil unrest
			 leading to the mass death, destruction, and displacement of the people of
			 Sudan;
		Whereas extensive climate change will continue to cause
			 large-scale migration and will contribute to the increased danger of violent
			 conflicts and wars, both within and between states, around the world;
		Whereas poorer nations and the most vulnerable communities
			 will bear the greatest burden of the effects of global warming as increasing
			 temperatures and rising sea levels threaten food security, induce increased
			 competition for resources, and cause significant migrations;
		Whereas Vice President Gore has been a leader in
			 generating international interest in exploring the causes, potential
			 consequences, and solutions for the climate change crisis;
		Whereas the Intergovernmental Panel on Climate Change is
			 credited with creating an increasingly informed consensus about the connection
			 between human activities and global warming;
		Whereas the Norwegian Nobel Committee stated that Vice
			 President Gore is probably the single individual who has done most to
			 create greater worldwide understanding of the measures that need to be
			 adopted to combat global warming; and
		Whereas the work of both Vice President Gore and the
			 Intergovernmental Panel on Climate Change has challenged the public to take
			 individual and collective action to address the threat of climate change: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Vice President Al Gore and
			 the Intergovernmental Panel on Climate Change for receiving the 2007 Nobel
			 Peace Prize;
			(2)commends the Norwegian Nobel Committee for
			 selecting Vice President Gore and the Intergovernmental Panel on Climate Change
			 for such prize;
			(3)recognizes Vice President Gore’s important
			 work to increase awareness about the dangers of global warming;
			(4)recognizes the Intergovernmental Panel on
			 Climate Change’s important work to create an informed consensus about the
			 connection between human activities and global warming;
			(5)recommends that the public takes individual
			 and collective action to reduce greenhouse gas emissions in order to address
			 global warming; and
			(6)encourages this Congress and the President
			 to enact important climate change legislation to substantially reduce the
			 contributions of the United States to global greenhouse gas emissions.
			
